IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 11, 2009
                                     No. 09-10610
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ROBERT J GRODEN,

                                                   Plaintiff-Appellee

v.

D BRADLEY KIZZIA,

                                                   Appellee

JACKIE DIANE ALLEN,

                                                   Defendant-Appellee

RICHARD B TOBIAS

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:03-CV-1685


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 09-10610

      Richard B. Tobias, a sanctioned litigant, moves for leave to continue his
appeal and to proceed in forma pauperis (IFP) in his appeal from the district
court’s denial of his motion for contempt and relief from final judgment. The
district court denied Tobias leave to proceed IFP on appeal, certifying that the
appeal is not taken in good faith. By moving for leave to proceed IFP, Tobias is
challenging that certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). Our inquiry into Tobias’s good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
omitted).
      Because Tobias does not address the reasons for the district court’s
certification decision or the basis of the district court’s denial of his motion, it is
the same as if he had not appealed the judgment. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Baugh, 117 F.3d
at 202. He has not demonstrated that he will raise a nonfrivolous issue on
appeal. See Howard, 707 F.2d at 219-20. Accordingly, his motion to continue his
appeal and to proceed IFP is DENIED. See Baugh, 117 F.3d at 202 n.24.
Because his appeal is frivolous, see Howard, 707 F.2d at 219-20, it is
DISMISSED. See 5 TH C IR. R. 42.2.




                                          2